NO. 07-05-0125-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    APRIL 20, 2006

                         ______________________________


                       KELLY JEROME FRAZIER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

              NO. 48,953-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Kelly Jerome Frazier pled guilty to aggravated robbery, and adjudication

of guilt was deferred in favor of seven years of community supervision and a $1,000 fine.

On February 17, 2005, the State filed a second amended motion to proceed with

adjudication of guilt alleging appellant failed to comply with various conditions of his
community supervision. Appellant pled true to the violations alleged, and following an

evidentiary hearing, was adjudicated guilty of the original offense and sentenced to twenty

years confinement. In presenting this appeal, counsel has filed an Anders1 brief in support

of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies she has diligently reviewed the

record, and in her opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, she

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that she sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that she notified appellant of his right to

review the record and file a pro se response if he desired to do so. Appellant subsequently

filed a pro se response alleging, among other things, ineffective assistance of counsel. The

State did not favor us with a brief.


       By her Anders brief, counsel discusses whether the trial court abused its discretion

in revoking appellant’s deferred adjudication and sentencing him to twenty years

confinement. We have reviewed this ground in addition to the grounds raised by appellant.


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
We have also conducted an independent review of the entire record to determine whether

there are any other arguable grounds which might support an appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d
824 (Tex.Cr.App. 2005). We have found no such grounds and agree with counsel that the

appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           3